DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with William Nixon on March 25, 2022. The instant examiner’s amendment places the claims in condition for allowance. The application has been amended as follows:
Claim 1:
Line 5: Please replace “for a receiving ramp” with “having a receiving ramp therein”
Line 13: Please replace “to fit” with “to fit entirely”
Line 14: Please replace “ramp” with “ramp and includes an end surface configured to clamp the ammunition container on the receiving ramp”
Claim 9:
Line 13: Please replace “slidably move” with “slidably move entirely”
Line 15: Please replace “ramp” with “ramp and includes an end surface configured to clamp the ammunition container on the receiving ramp”
Claim 17:
Line 17: Please replace “slidably move” with “fit and slidably move entirely”
Line 17: Please replace “channel” with “channel and including an end surface configured”

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pepe et al. (4304062), Teafatiller (5419540), Durfee, Jr. (4923186; closest prior art), Martens (6672578), Rager (486124), Brandenburg (WO 8801725 A), Tal (WO 03/203308 A1), Yang (TW M249762 U), and Obong (6668479).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641